ORDER
WEINSTEIN, Senior District Judge.
It was ordered that, upon the expiration of a six-month discovery period, the parties submit preliminary motions in this ‘ case by September 10, 2004. See In re Agent Orange Prod. Liab. Litig., 2004 WL 1196682 (E.D.N.Y. Mar.19, 2004). On August 2, 2004, the court granted a request of the parties to extend the briefing schedule.
The United States Attorney for the Eastern District of New York was to be served with copies of all papers in this action (Order of Feb. 9, 2004) and was requested to appear as an observer (Order of Feb. 17, 2004). The instant litigation raises important issues of law. See, e.g., Sosa v. Alvarez-Machain, — U.S. -, 124 S.Ct. 2739, 159 L.Ed.2d 718 (2004); In re Agent Orange Prod. Liab. Litig., 304 F.Supp.2d 404 (E.D.N.Y.2004) (preliminary ruling on government contractor defense); In re Agent Orange Prod. Liab. Litig., 220 F.R.D. 22 (E.D.N.Y.2004) (denying motion to amend complaint); In re Agent Orange Prod. Liab. Litig., 304 F.Supp.2d 442 (E.D.N.Y.2004) (upholding removal under the federal officer removal statute). The government is invited to submit a brief as *199amicus curiae on such issues as it deems of interest.
SO ORDERED.